COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Julie A. Roberts v. Nexus Health Systems, Inc.

Appellate case number:      01-19-00175-CV

Trial court case number: 2016-84120

Trial court:                334th District Court of Harris County

       The Court’s order of August 22, 2019 is withdrawn.
        Based on appellant’s statement of inability to afford court costs on appeal, the Court holds
that appellant is not required to pay the filing fee in this case. The Clerk of the Court will note that
appellant is not responsible for the appellate court filing fee.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: __August 29, 2019____